DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Acknowledgement
	The amendment filed on 03/16/2022, responding to the office action mailed on 12/17/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Claim Objections
Claim 1 objected to because of the following informalities: claim 1 recites “wherein the connecting body of the connecting portion of the first lens is outside the space surrounded by the lens barrel” and should corrected as “wherein the connecting body of the connecting portion of the first lens is outside a space surrounded by the lens barrel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei CN 207528984 U (see attached English translation in the file wrapper) in view of Wang et al. US 2020/0174217.
Regarding claim 1, Wei teaches a lens module (Fig. 1: 100), comprising: 
a lens barrel (Fig. 3: lens barrel 1) comprising a top wall and a side wall, wherein the top wall and the side wall are connected to form a receiving cavity (see annotated figure below); the top wall comprises an outer surface (Fig. 3: object side surface 301), an inner surface (Fig. 3: image side surface 302) opposite to the outer surface (301), and a connecting surface (Fig. 3: connecting surface 303) connecting the outer surface (301) with the inner surface (302); and the connecting surface surrounds a light-through hole in communication with the receiving cavity; and
 a lens assembly (at least in Fig. 3: 100) comprising a plurality of lenses (201, 202, 203, 204 and 205), wherein the plurality of lenses is sequentially arranged along a direction from an object side towards an image side of the lens module (see Fig. 3: lenses 201 to 205 are sequentially arranged from the object side to image side), and outer diameters of the plurality of lenses gradually increase along the direction from the object side towards the image side (see Figs. 1 and 3: that the lenses diameter are getting gradually increase from the object side to image side); the plurality of lenses comprises a first lens (201) and a second lens (202) located at an image side of the first lens (below lens 201), the first lens is a glass lens (page 2 line 12: states that the first lens is glass lens) and comprises an imaging portion (Figs. 1 and 3: 2011) and a connecting portion (2012) surrounding the imaging portion (2011), the connecting portion (2012) comprises a connecting body (see annotated figure below) and a fixing portion (see annotated figure below) that protrudes towards the image side of the lens module from the connecting body 
[AltContent: textbox (Connection body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fixing portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inclined surface)][AltContent: arrow][AltContent: textbox (Flat surface)][AltContent: arrow][AltContent: textbox (Top wall)][AltContent: textbox (Second lens abuts against inner surface of the top wall.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Light-through hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Receiving cavity)][AltContent: textbox (Side wall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    519
    651
    media_image1.png
    Greyscale

Wei fails to teach wherein the connecting body of the connecting portion of the first lens is outside the space surrounded by the lens barrel.
In the same field of endeavor, Wang teaches a lens module (at least in Fig.2), comprising a lens barrel (10) comprising a plurality of lenses (Fig. 2: depicts a lens module having plurality 
[AltContent: textbox (As shown in the figure, the connecting body of the first lens 30 is outside the space surrounded by the lens barrel 10.)][AltContent: textbox (Connecting body)][AltContent: arrow]
    PNG
    media_image2.png
    394
    548
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of Wei by disposing the connecting body of the first lens outside a space surrounded by the lens barrel as taught by Wang in order to miniaturized the size of the lens module. 
Regarding claim 3, the combination of Wei and Wang teaches the lens module as described in claim 1, and Wei further teaches wherein the connecting surface (303) is inclined towards an optical axis of the lens module in the direction from the object side towards the image side (see annotated figure below).
[AltContent: textbox (Connecting surface having inclined portion.)][AltContent: arrow]
    PNG
    media_image3.png
    364
    407
    media_image3.png
    Greyscale

Regarding claim 4, the combination of Wei and Wang teaches the lens module as described in claim 3, and Wei further teaches wherein an image side surface of the first lens (the lower surface of lens 201) comprises a first inclined surface (20122) extending from the first horizontal surface (20121) towards the image side of the lens module, the first inclined surface (20122) is provided at the fixing portion, and the first inclined surface (20122) is inclined towards the optical axis and abuts against the connecting surface (Fig. 1: depicts that inclined surface 20122 abuts against 303).
[AltContent: textbox (First horizontal surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    208
    613
    media_image4.png
    Greyscale

[AltContent: textbox (First inclined surface)]

Regarding claim 5, the combination of Wei and Wang teaches the lens module as described in claim 1, and Wei further teaches wherein the connecting body is connected to the In the embodiment, the first lens 201 provided with adhesive between the inner wall of the lens barrel 1, the first lens 201 from the first inlet 101 into the holding space and is supported on the stop part 3 of the side surface 301.”).
Regarding claim 9, the combination of Wei and Wang teaches the lens module as described in claim 1, and Wei further teaches further comprising a press ring provided in the receiving cavity and connected to the side wall, wherein the press ring abuts against the lens assembly, and a direction from the lens assembly towards the press ring is the same as the direction from the object side towards the image side (page 1 line 20: pressure ring).
[AltContent: textbox (Pressure ring)][AltContent: arrow]
    PNG
    media_image5.png
    342
    528
    media_image5.png
    Greyscale

Regarding claim 10, the combination of Wei and Wang teaches the lens module as described in claim 1, and Wei further teaches wherein the second lens is a plastic lens (see claim 3 stated in page 4).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Wang as applied to claim 1 above, and further in view of Takase et al. US 2014/0204476.
Regarding claim 6, the combination of Wei and Wang teaches the lens module as described in claim 1, but fails to teach further comprising a first light-shielding sheet provided between the first lens and the second lens.
In the same field of endeavor, Takase teaches a lens module (at least in Fig. 1), comprising a light-shielding sheet (17) provided between the first lens (11) and the second lens 
Regarding claim 8, the combination of Wei, Wang and Takase teaches the lens module as described in claim 1, and Wei further teaches wherein the lens assembly further comprises a third lens (203), a fourth lens (204), and a fifth lens (205); the second lens (202), the third lens (203), the fourth lens (204) and the fifth lens (205) are sequentially arranged along the direction from the object side towards the image side (Fig. 1), and the third lens (203), the fourth lens (204), and the fifth lens (205) are all located in the receiving cavity (see Fig. 1). Wei fails to teach: the lens assembly further comprises a second light-shielding sheet, a third light-shielding sheet and a fourth light-shielding sheet; the second light-shielding sheet is arranged between the second lens and the third lens, the third light-shielding sheet is arranged between the third lens and the fourth lens, and the fourth light-shielding sheet is arranged between the fourth lens and the fifth lens.
In the same field of endeavor, Takase teaches a lens module (at least in Fig. 1), the lens assembly further comprises a second light-shielding sheet (Fig. 1: 18), a third light-shielding sheet (19) and a fourth light-shielding sheet (20); the second light-shielding sheet (18) is arranged between the second lens (12) and the third lens (13), the third light-shielding sheet (19) is arranged between the third lens (13) and the fourth lens (14), and the fourth light-shielding sheet (20) is arranged between the fourth lens (14) and the fifth lens (15). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention by utilizing the claimed light-shielding between the first lens and second lens as taught .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei, Wang and Takase as applied to claim 6 above, and further in view of Han US 2012/0170125.
Regarding claim 7, the combination of Wei, Wang and Takase teaches the lens module as described in claim 6, but fails to teach wherein an installation slot is formed at the inner surface, and the first light-shielding sheet is arranged in the installation slot.
In the same field of endeavor, Han teaches a lens module (at least in Fig. 1) comprising a light-shielding sheet disposed between the top inner surface of the lens barrel (12) and the first lens (21), and wherein an installation slot (Fig. 1 and para [0084]: seating groove 21c) for installing the light-shielding sheet 25 is arranged in the top surface of the first lens (21). Han teaches that the seating groove for installation of the light shielding is disposed in the first lens, except the parts are in the reversal order from the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form installation slot in the inner surface of the top wall of the lens barrel, since it has been held that a mere reversal of the essential working part of a device involves only routine skill in the art and would provide predictable results. (See MPEP 2144.04 VI, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Wang as applied to claim 1 above, and further in view of Lin US 2020/0026022.
Regarding claim 2, the combination of Wei and Wang teaches the lens module as described in claim 1, and Wei further teaches the imaging portion having a first curved surface (as shown in Fig. 1 the first lens 2011 has a first curve portion on the object side of the lens but Wei fails to teach wherein the imaging portion comprises a second curved surface extending from the first curved surface while being bent, and the second curved surface is a cylindrical surface having an axis parallel with an optical axis of the lens module.
In the same field of endeavor, Lin teaches a lens module (Fig. 2A: 200), wherein the imaging portion (Fig. 2A: 2011) comprises a first curved surface (2011c) and a second curved surface (2011b) extending from the first curved surface (2011c) while being bent, and the second curved surface (2011b) is a cylindrical surface (para [0040]: “Further, the extending surface 2011b is cylindrical and has a radius.”) having an axis parallel with an optical axis of the lens module (Fig. 1: depicts that the cylindrical surface 2011b is parallel with the optical axis OA). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging portion of the first lens of Wei by utilizing the claimed cylindrical shape of the imaging portion of the first lens as taught by Lin in order to obtain a lens device with a wide visual angle as described in para [0023] of Lin. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20210352196 and US-20210203817: teaches a lens module comprising the limitation of claim 1. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872